    Case 1:20-cv-00394-JTN-PJG ECF No. 8 filed 05/06/20 PageID.269 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION
                                           ______

SEAN ADAM ROGERS,

                                                           Case No. 1:20-cv-263
                         Plaintiff,
                                                           Honorable Janet T. Neff
v.

D. MACLAREN et al.,

                         Defendants.
____________________________/

                           ORDER REGARDING SEVERANCE
                     AND AMENDMENT OF PLAINTIFF’S COMPLAINT

                 This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff is presently incarcerated with the Michigan Department of Corrections (MDOC) at the

Carson City Correctional Facility (DRF) in Carson City, Montcalm County, Michigan. The events

about which he complains, however, occurred at the Kinross Correctional Facility (KCF) in

Kincheloe, Chippewa County, Michigan; the Charles Egeler Reception & Guidance Center (RGC)

in Jackson, Jackson County, Michigan; and the Oaks Correctional Facility (ECF) in Manistee,

Manistee County, Michigan.

                 Plaintiff sues KCF Warden D. MacLaren, KCF Deputy Warden J. Harwood, KCF

Deputy Warden/Administrative Assistant D. Mastew, KCF Resident Unit Manager D. Mansfield,

KCF Assistant Resident Unit Manager L. Myers, KCF Hearing Investigator Unknown Vansloten,

KCF Grievance Coordinator C. Anderson, MDOC Assistant Deputy Director L. Rapelje,1 RGC



1
 Defendant Rapelje appears to have been formerly employed at KCF. He is considered a KCF Defendant for purposes
of this opinion.
    Case 1:20-cv-00394-JTN-PJG ECF No. 8 filed 05/06/20 PageID.270 Page 2 of 13



Warden J. Bush, RGC Resident Unit Manager J. Pieron, RGC Grievance Coordinator M. Trouten,

ECF Warden T. Mackie, ECF Deputy Warden T. Ball, ECF Deputy Warden R. Sharp, ECF

Resident Unit Manager J. Thomas, ECF Resident Unit Manager K. Smiley, ECF Prison Counselor

K. Johnson, ECF Prison Counselor Unknown Wavier, ECF Quarter Master J. Hensley, ECF

Officer Unknown Sherman, ECF Healthcare Registered Nurse Unknown Broyles, ECF Officer

Unknown Roy, ECF Officer Unknown Del-Tour, ECF Officer Unknown Chesney, ECF Officer

Unknown Boerema, ECF Officer Unknown Snyder, ECF Lieutenant Unknown Boerema,2 and

ECF Grievance Coordinator T. Bassett.

                 Plaintiff’s fifty-three-page complaint consists of muddled allegations and an

unclear chronology of events. Plaintiff has joined 28 Defendants from three different prisons in

this action connecting a series of discrete events during the span from September 10, 2016 to

October 5, 2017.

                 I.       KCF Defendants

                 Plaintiff alleges that while confined at the Kinross Correctional Facility (KCF), he

was an unwilling participant in an ‘inciting to riot’ incident on September 10, 2016, after he was

threatened with bodily harm by other prisoners. Plaintiff claims that Housing Unit Officer

Fountain told him to go outside during the incident because of safety concerns. On September 13,

2016, he was handcuffed and taken to the KCF gym, where he sat in handcuffs for several hours

after Defendant Myers wrote a class I misconduct against him. While handcuffed, Plaintiff saw

and spoke to Defendants MacLaren, Harwood, Mastew, Mansfield, Myers, and Rapelje, who all

responded that it was Plaintiff’s problem and that he should not have gone outside on the day of



2
  Defendants Correctional Officer Boerema and Lieutenant Boerema do not appear to be one and the same person.
Plaintiff expressly names two Defendants in the caption of his complaint and in the list of Defendants, and he makes
at least one allegation against each Defendant in the body of the complaint.

                                                         2
 Case 1:20-cv-00394-JTN-PJG ECF No. 8 filed 05/06/20 PageID.271 Page 3 of 13



the riot. After being held in the gym, Plaintiff was transferred to the Charles E. Egeler Reception

and Guidance Center (RGC). Plaintiff asserts that Officer Fountain was never interviewed by

Defendant Vansloten, but Plaintiff had witnesses who overheard Fountain tell Plaintiff to go

outside. Despite Plaintiff’s witnesses, he was found guilty of inciting a riot. Plaintiff claims that

Defendant Anderson refused to accept a grievance on Defendant Vansloten.

               II.     RGC Defendants

               Plaintiff claims that while he was confined at the Charles Egeler Reception &

Guidance Center (RGC), Defendants Bush and Pieron were responsible for denying him his legal

property and exposing him to black mold in the showers. Defendant Trouten refused to respond

to Plaintiff’s grievances while he was confined at RCG.

               III.    ECF claims

               At some point, Plaintiff was transferred to ECF, although the exact date of the

transfer is unclear. On October 21, 2016, Defendants Mackie, Sharp, and Ball denied Plaintiff his

seven-day sanction break, which would have allowed him to have yard time. On October 24, 2016,

Plaintiff filed a step I grievance, but received no relief. On October 31, 2016, Defendant Hensley

denied Plaintiff state clothing for the winter months, including tee shirts, a thermal top and

bottoms, undershorts, and oxford shoes, because these items had been left at KCF. Plaintiff filed

a step I grievance on Defendant Bassett for refusing to process Plaintiff’s October 24, 2016

grievance. On December 1, 2016, Defendant Hensley claimed that he brought Plaintiff’s clothing

while Plaintiff was in the yard.

               On November 21, 2016, while at ECF, Defendant Johnson refused to mail a

grievance Plaintiff was attempting to file regarding events at KCF because Plaintiff agreed to be a

witness for another prisoner. On the same date, Officer Brown asked Defendant Johnson why she



                                                 3
 Case 1:20-cv-00394-JTN-PJG ECF No. 8 filed 05/06/20 PageID.272 Page 4 of 13



did not take Plaintiff’s grievance when he asked. Defendant Johnson just walked away. On

November 22, 2016, Plaintiff again asked Defendant Johnson to get him a notary and send out his

legal mail, but Defendant Johnson refused, telling Plaintiff to “[b]e another witness for someone

else.” (Comp., ECF No. 1 at PageID.22.)

               On December 10, 2016, Defendant Sherman gave Plaintiff a tray that had a toxic

cleaning solution mixed in with the noodles and gravy. Plaintiff began to eat the noodles and

noticed the chemical taste. Plaintiff then asked other inmates on the unit if their food tasted of

chemicals, but they said that it did not. When Defendant Sherman came to collect the trays, he

smiled and said, “How did you like your meal? It was made specially for you.” (Id., PageID.24.)

Defendant Sherman refused to get the shift commander of health care staff upon Plaintiff’s request,

telling Plaintiff that his “grievance writing ass” was at ECF, not KCF. (Id., PageID.25.) Later that

day, Plaintiff stopped Defendant Broyles during health care rounds and told him that he had been

poisoned, was having stomach cramps, diarrhea, and burning in his mouth and throat. Defendant

Broyles refused to help Plaintiff, telling him that Defendant Sherman had told him not to give

Plaintiff any medical care. Plaintiff then began to refuse his food trays, fearing that he would be

poisoned again. As a result, Plaintiff was sent to an observation cell for six days. On December

20, 2016, Plaintiff was sent back to his unit, where prisoner Stephen Jones told him that the poison

had been placed in his food by Defendant Sherman. When Plaintiff returned to his cell, he

observed feces all over his toilet. Defendant Sherman refused to give Plaintiff cleaning supplies

and told Plaintiff to wait until cleaning day, which was over 36 hours away.

               On December 30, 2016, Defendant Lieutenant Boerema responded to Plaintiff’s

grievance against Defendant Johnson by saying that Defendant Johnson no longer worked at ECF

and could not be reached for an interview.           Plaintiff also states that Defendant Boerema



                                                 4
 Case 1:20-cv-00394-JTN-PJG ECF No. 8 filed 05/06/20 PageID.273 Page 5 of 13



misconstrued the allegations in Plaintiff’s grievance. Plaintiff filed step II and III grievance

appeals, both of which were denied.

                On January 12, 2017, Defendant Sherman tried to poison Plaintiff again. In

addition, Defendants Sherman, Del-Tour, and Johnson conspired to retaliate against Plaintiff for

filing a grievance. Defendant Del-Tour wrote a misconduct ticket on Plaintiff and another prisoner

for violating posted rules. Defendant Sherman reviewed Plaintiff on the ticket on the same date.

On January 18, 2017, Defendant Johnson held a hearing on the misconducts. Defendant Johnson

dismissed the charge against the other prisoner because the ticket listed the wrong charge, but

found Plaintiff guilty, despite the fact that Plaintiff’s ticket listed the same charge.

                On March 1, 2017, Plaintiff was coming out of the shower at ECF and asked

Defendant Roy for a bar of soap and some toothpaste. Defendant Roy denied Plaintiff’s request.

Plaintiff told him that he was going to file a grievance, but Defendant Roy refused to give Plaintiff

a step I grievance form. Later that day, Defendant Roy told Plaintiff that he would see if Plaintiff

still wanted to file a grievance after Defendant Roy was done with him, and that Plaintiff would

see how things were done at ECF. Later that day, Defendant Roy denied Plaintiff cell clean-up.

When Plaintiff said he wanted cell clean-up, Defendant Roy asked if he was still going to file a

grievance. When Plaintiff stated that he was, Defendant Roy said “Well, there is your answer.”

(Id., PageID.29.) Defendant Roy also refused to give Plaintiff his dinner tray.

                On July 12, 2017, Plaintiff was released to the general population in security level 4

at ECF. Plaintiff states that he was placed in level 4, which is a dangerous level, in order to punish

him for trying to prove that he was an unwilling participant in the inciting to riot incident on

September 10, 2016, and to deter Plaintiff from filing more grievances. On July 13, 2017, prisoner

Joseph Goraj told Plaintiff that Defendants Sharp and Thomas had Plaintiff placed in level 4 in



                                                   5
 Case 1:20-cv-00394-JTN-PJG ECF No. 8 filed 05/06/20 PageID.274 Page 6 of 13



order to get back at Plaintiff for filing grievances against staff at ECF. Plaintiff had previously

asked Defendants Sharp and Thomas if he could be placed in level 2 and was told that was not

possible with his “grievance writing ass.” (Id., PageID.30.) Plaintiff states that Defendants

Mackie, Ball, Smiley, and Johnson also approved this move.

               On July 13, 2017, Plaintiff was stopped by Defendant Chesney, who asked if

Plaintiff was the prisoner from KCF. Plaintiff said that he was, but that he did not want any trouble.

Defendant Chesney told Plaintiff, “If I want to give you trouble[,] I will and much more.” (Id.,

PageID.31.) Plaintiff told Defendant Chesney that he was going to file a grievance on him, and

Defendant Chesney responded, “We will see about that grievance being filed.” (Id.) Three hours

later, Defendant Chesney filed a false disciplinary charge on Plaintiff for loitering.

               On July 24, 2016, Plaintiff asked Defendant Wavier for a new mattress pad because

the pad Plaintiff had was missing padding in the middle. Defendant Wavier refused. Plaintiff

stated that he was going to file a grievance, but Defendant Wavier refused to give Plaintiff a step

I grievance form. Plaintiff asked another housing officer, but Defendant Wavier told the officer

not to give Plaintiff a form. Defendant Wavier then took Plaintiff’s identification card and ordered

Plaintiff to lock down, taking away the rest of Plaintiff’s yard time.

               On October 5, 2017, Plaintiff asked Defendant Snyder for a bar of state soap.

Defendant Snyder refused and Plaintiff told him that he was going to file a grievance. Defendant

Snyder said, “Go right ahead, it will hurt you more.” (Id., PageID.33.) Defendant Boerema

overheard Plaintiff and told him to file his grievance, but in the meantime to go to his cell because

he was not going to get a shower or soap.




                                                  6
 Case 1:20-cv-00394-JTN-PJG ECF No. 8 filed 05/06/20 PageID.275 Page 7 of 13



               IV.     Misjoinder and severance

               Rule 21 of the Federal Rules of Civil Procedure provides that, on motion by a party

or on its own motion, the Court may at any time drop or add parties or sever a claim on grounds

of misjoinder. FED. R. CIV. P. 21. The Court, therefore, reviews Plaintiff’s complaint for proper

joinder.

               Federal Rule of Civil Procedure 20(a) limits the joinder of parties in single lawsuit,

whereas Federal Rule of Civil Procedure 18(a) limits the joinder of claims. Rule 20(a)(2) governs

when multiple defendants may be joined in one action: “[p]ersons . . . may be joined in one action

as defendants if: (A) any right to relief is asserted against them jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences; and (B) any question of law or fact common to all defendants will

arise in the action.” Rule 18(a) states: “A party asserting a claim . . . may join, as independent or

alternative claims, as many claims as it has against an opposing party.”

               Courts have recognized that where multiple parties are named, as in this case, the

analysis under Rule 20 precedes that under Rule 18:

       Rule 20 deals solely with joinder of parties and becomes relevant only when there
       is more than one party on one or both sides of the action. It is not concerned with
       joinder of claims, which is governed by Rule 18. Therefore, in actions involving
       multiple defendants Rule 20 operates independently of Rule 18. . . .

       Despite the broad language of Rule 18(a), plaintiff may join multiple defendants in
       a single action only if plaintiff asserts at least one claim to relief against each of
       them that arises out of the same transaction or occurrence and presents questions of
       law or fact common to all.

7 Charles Allen Wright, Arthur R. Miller, Mary Kay Kane, Federal Practice & Procedure Civil

§ 1655 (3d ed. 2001), quoted in Proctor v. Applegate, 661 F. Supp. 2d 743, 778 (E.D. Mich. 2009),

and Garcia v. Munoz, No. 08-1648, 2007 WL 2064476, at *3 (D.N.J. May 14, 2008); see also



                                                 7
 Case 1:20-cv-00394-JTN-PJG ECF No. 8 filed 05/06/20 PageID.276 Page 8 of 13



Neitzke v. Williams, 490 U.S. 319, 328 (1989) (joinder of defendants is not permitted by Rule 20

unless both commonality and same transaction requirements are satisfied).

                Therefore, “a civil plaintiff may not name more than one defendant in his original

or amended complaint unless one claim against each additional defendant is transactionally related

to the claim against the first defendant and involves a common question of law or fact.” Proctor,

661 F. Supp. 2d at 778. When determining if civil rights claims arise from the same transaction

or occurrence, a court may consider a variety of factors, including, “the time period during which

the alleged acts occurred; whether the acts . . . are related; whether more than one act . . . is alleged;

whether the same supervisors were involved, and whether the defendants were at different

geographical locations.” Id. (quoting Nali v. Mich. Dep’t of Corr., No. 07-10831, 2007 WL

4465247, at *3 (E.D. Mich. Dec. 18, 2007)).

                Permitting the improper joinder in a prisoner civil rights action also undermines the

purpose of the PLRA, which was to reduce the large number of frivolous prisoner lawsuits that

were being filed in the federal courts. See Riley v. Kurtz, 361 F.3d 906, 917 (6th Cir. 2004). Under

the PLRA, a prisoner may not commence an action without prepayment of the filing fee in some

form. See 28 U.S.C. § 1915(b)(1). These “new fee provisions of the PLRA were designed to deter

frivolous prisoner litigation by making all prisoner litigants feel the deterrent effect created by

liability for filing fees.” Williams v. Roberts, 116 F.3d 1126, 1127-28 (5th Cir. 1997). The PLRA

also contains a “three-strikes” provision requiring the collection of the entire filing fee after the

dismissal for frivolousness, etc., of three actions or appeals brought by a prisoner proceeding in

forma pauperis, unless the statutory exception is satisfied. 28 U.S.C. § 1915(g). The “three

strikes” provision was also an attempt by Congress to curb frivolous prisoner litigation. See Wilson

v. Yaklich, 148 F.3d 596, 603 (6th Cir. 1998).



                                                    8
 Case 1:20-cv-00394-JTN-PJG ECF No. 8 filed 05/06/20 PageID.277 Page 9 of 13



               The Seventh Circuit has explained that a prisoner may not join in one complaint all

of the defendants against whom he may have a claim, unless the prisoner satisfies the dual

requirements of Rule 20(a)(2):

       Thus multiple claims against a single party are fine, but Claim A against
       Defendant 1 should not be joined with unrelated Claim B against Defendant 2.
       Unrelated claims against different defendants belong in different suits, not only to
       prevent the sort of morass that [a multi]-claim, [multi]-defendant suit produce[s]
       but also to ensure that prisoners pay the required filing fees--for the Prison
       Litigation Reform Act limits to 3 the number of frivolous suits or appeals that any
       prisoner may file without prepayment of the required fees. 28 U.S.C. § 1915(g) . . . .

       A buckshot complaint that would be rejected if filed by a free person—say, a suit
       complaining that A defrauded the plaintiff, B defamed him, C punched him, D
       failed to pay a debt, and E infringed his copyright, all in different transactions—
       should be rejected if filed by a prisoner.

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); see also Brown v. Blaine, 185 F. App’x 166,

168-69 (3d Cir. 2006) (allowing an inmate to assert unrelated claims against new defendants based

on actions taken after the filing of his original complaint would have defeated the purpose of the

three strikes provision of PLRA); Patton v. Jefferson Corr. Ctr., 136 F.3d 458, 464 (5th Cir. 1998);

Shephard v. Edwards, No. C2-01-563, 2001 WL 1681145, at *1 (S.D. Ohio Aug. 30, 2001)

(declining to consolidate prisoner’s unrelated various actions so as to allow him to pay one filing

fee, because it “would improperly circumvent the express language and clear intent of the ‘three

strikes’ provision”); Scott v. Kelly, 107 F. Supp. 2d 706, 711 (E.D. Va. 2000) (denying prisoner’s

request to add new, unrelated claims to an ongoing civil rights action as an improper attempt to

circumvent the PLRA’s filing fee requirements and an attempt to escape the possibility of

obtaining a “strike” under the “three strikes” rule). To allow Plaintiff to proceed with these

improperly joined claims and Defendants in a single action would permit him to circumvent the

PLRA’s filing fee provisions and allow him to avoid having to incur a “strike” for purposes of by

§ 1915(g), should any of his claims turn out to be frivolous.


                                                 9
Case 1:20-cv-00394-JTN-PJG ECF No. 8 filed 05/06/20 PageID.278 Page 10 of 13



               Plaintiff’s complaint first addresses events which occurred at KCF and relate to

Defendants MacLaren, Harwood, Mastew, Mansfield, Myers, Vansloten, Anderson, and Rapelje.

The alleged misconduct which relates to these Defendants is Plaintiff’s supposedly false

misconduct for inciting a riot, which resulted in his transfer from KCF. Although Plaintiff makes

a bare assertion that every subsequent action after he was transferred from KCF was related to a

desire to prevent Plaintiff from proving his innocence, he fails to allege any facts showing the

existence of such a connection. As a result, no claim against any of the Defendants at RGC or

ECF is transactionally related to these claims.

               Furthermore, Plaintiff’s claims asserting misconduct by RGC Defendants Bush,

Pieron, and Trouten appear to be completely unrelated to his claims of misconduct by ECF

Defendants Mackie, Ball, Sharp, Thomas, Smiley, Johnson, Wavier, Hensley, Sherman, Broyles,

Roy, Del-Tour, Chesney, Officer Boerema, Lt. Boerema, Snyder, and Bassett. Because the claims

related to the Defendants at one correctional facility are not transactionally related to the claims at

the other facilities, the presentation of all of these claims in the body of a single complaint only

serves to confuse the issues.

               Therefore, the Court directs the Clerk to sever Plaintiff’s claims into three suits.

Plaintiff may proceed under the existing case number to pursue his claims against the KCF

Defendants (Defendants MacLaren, Harwood, Mastew, Mansfield, Myers, Vansloten, Anderson,

and Rapelje). The Clerk shall open new cases, one for Plaintiff’s claims against the RGC

Defendants (Defendants Bush, Pieron, and Trouten) and one for his claims against the ECF

Defendants (Defendants Mackie, Ball, Sharp, Thomas, Smiley, Johnson, Wavier, Hensley,

Sherman, Broyles, Roy, Del-Tour, Chesney, Officer Boerema, Lt. Boerema, Snyder, and Bassett).

The pleadings filed in the instant case to date shall appear in the docket of each case.



                                                  10
Case 1:20-cv-00394-JTN-PJG ECF No. 8 filed 05/06/20 PageID.279 Page 11 of 13



               Moreover, to ensure that each case goes forward with only the claims that relate to

the pertinent Defendants, Plaintiff shall file an amended complaint in each case containing only

the allegations relevant to the claims against the Defendants at that correctional facility. All civil

rights complaints brought by prisoners must be submitted on the form provided by this Court. See

W.D. Mich. LCivR 5.6(a). Plaintiff failed to file his initial complaint on the requisite form. If

Plaintiff wishes to proceed with his claims, then he must carefully fill out the form and submit it

to the Court in each of the three cases.

               The Court directs the Clerk to send to Plaintiff three copies of the form complaint

under 42 U.S.C. § 1983 for a civil action by a person in state custody. Plaintiff shall submit an

amended complaint in each case by filing his complaint on the requisite form within twenty-eight

(28) days from the date of entry of this Order. The amended complaint in each case will take the

place of the original complaint, so it must include all of the Defendants that Plaintiff intends to sue

in that case, and all of the claims that Plaintiff intends to raise. Plaintiff need not re-submit

supporting exhibits filed with the original complaint. The front page of the amended complaint in

each case, must list the appropriate case number. If Plaintiff fails to submit an amended complaint

in proper form for each case within the time allowed, the Court may dismiss that case without

prejudice.

               Upon compliance with this Order, the Court shall review each complaint under 28

U.S.C. §§ 1915(e), 1915A and/or 42 U.S.C. § 1997e(c)(1), as appropriate. After the Court reviews

each case, the Court will determine whether dismissal or service of process is appropriate and will

fashion an order accordingly. Should Plaintiff’s cases be dismissed, voluntarily or by the Court,

Plaintiff shall remain responsible for the filing fee. McGore, 114 F.3d at 607. Any pleadings




                                                  11
Case 1:20-cv-00394-JTN-PJG ECF No. 8 filed 05/06/20 PageID.280 Page 12 of 13



herein served by the United States Marshal shall be at the expense of the United States government.

All costs shall be reimbursed to the United States should Plaintiff prevail.

               Once service of process has been ordered, Plaintiff shall serve upon Defendants, or

if an appearance has been entered by an attorney, upon the attorney, a copy of every further

pleading or other document submitted for consideration by the Court. Plaintiff shall include with

the original paper to be filed with the Clerk of the Court a certificate stating the date a true and

correct copy of any document was mailed to Defendants or the attorney. Any paper received by a

district judge or magistrate judge which has not been filed with the Clerk or which fails to include

a certificate of service will be disregarded by the Court.

               Accordingly,

               IT IS ORDERED that Plaintiff’s claims against the Defendants at KCF, RGC, and

ECF shall be severed into three separate actions. Plaintiff’s claims against the KCF Defendants

shall proceed under this case number. The Clerk is directed to open two new cases—one for

Plaintiff’s claims against the RGC Defendants (Defendants Bush, Pieron, and Trouten) and one

for Plaintiff’s claims against the ECF Defendants (Defendants Mackie, Ball, Sharp, Thomas,

Smiley, Johnson, Wavier, Hensley, Sherman, Broyles, Roy, Del-Tour, Chesney, Officer Boerema,

Lt. Boerema, Snyder, and Bassett). The three cases are related within the meaning of Western

District of Michigan Local Civil Rule 3.3.1(d).

               IT IS FURTHER ORDERED that Plaintiff shall submit an amended complaint in

each case by filing his complaints on the requisite form within twenty-eight (28) days from the

date of entry of this order. The amended complaint in each case will take the place of the original

complaint, so it must include all of the Defendants that Plaintiff intends to sue and all of the claims

that Plaintiff intends to raise. If Plaintiff fails to submit an amended complaint in proper form



                                                  12
Case 1:20-cv-00394-JTN-PJG ECF No. 8 filed 05/06/20 PageID.281 Page 13 of 13



within the time allowed in any of the three cases, the Court may dismiss the complaint in that case

without prejudice. The Clerk is directed to send to Plaintiff three copies of the form complaint

under 42 U.S.C. § 1983 for a civil action by a person in state custody.



Dated:    May 6, 2020                                /s/ Janet T. Neff
                                                     Janet T. Neff
                                                     United States District Judge




                                                13
